NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

TERN BAY COMMUNITY                 )
DEVELOPMENT DISTRICT,              )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D13-4436
                                   )
RYANGOLF CORPORATION,              )
                                   )
           Appellee.               )
__________________________________ )

Opinion filed December 31, 2014.


Appeal from the Circuit Court for Charlotte
County; Joseph G. Foster, Judge.

Scott D. Clark and Mitchell E. Albaugh of
Clark, Albaugh & Rentz, LLP, Winter Park,
for Appellant.

Paul Woodson of Boyd & Jenerette, P.A.,
Coconut Creek, for Appellee.


NORTHCUTT, Judge.


             Tern Bay Community Development District (CDD) challenges a judgment

entered after a jury awarded damages to Ryangolf Corporation on its breach of contract

claim. We reverse a portion of the damages award, and we also direct the court to
strike the provision that purports to allow Ryangolf to execute on CDD's property. We

affirm the judgment in all other respects without further discussion.

              Two entities were involved in developing Tern Bay, a project that was

envisioned as a residential community with a golf course and other amenities. Tern

Bay, LLC (LLC), a private company, was responsible for creating the golf course, pools,

tennis courts, clubhouses, private roadways, fountains, hardscape, and security. CDD

is a community development district created by the Florida Land and Water Adjudicatory

Commission pursuant to chapter 190, Florida Statutes (2004). It was in charge of

developing the Tern Bay project’s infrastructure, i.e., public roadways, water

management, wetlands, utilities, landscape, and professional services. In 2004, both

CDD and LLC contracted with Ryangolf to construct the improvements to the property.

              The development was never completed. In December 2007, Ryangolf

sued both CDD and LLC for breach of contract, alleging that they had failed to pay in

excess of $2,000,000 owed for work done on the property. Ryangolf also filed a claim

of lien against the property and sought to foreclose that lien against LLC. It eventually

dropped LLC from the lawsuit in 2010, presumably because that company was

insolvent. Meanwhile, in 2008 CDD sued LLC for amounts it was owed and to foreclose

LLC's interest in the property, joining all lenders and contractors that had liens against

the property. The court entered a judgment of foreclosure in CDD's favor in 2010.

              Ryangolf's suit was put on hold while CDD's action against LLC was

pending, but it resumed when the foreclosure action was completed. By the time the

case went to the jury, Ryangolf had honed its request for money damages to

                                            -2-
$389,881.27, comprising $109,061.50 for additional work performed on CDD's behalf

and $280,819.77 for money allegedly owed by CDD for invoices that had been

mistakenly charged to LLC due to coding errors. The jurors awarded the exact amount

requested. We affirm without comment the damages awarded for additional work. We

reverse the award for $280,819.77.

              The evidence at trial disclosed that during the course of construction,

Ryangolf periodically submitted itemized payment applications to the project manager.

For each item in an application, the manager determined whether CDD or LLC was

responsible for payment and charged the entities accordingly. After thirteen invoices

were paid, the property manager requested that Ryangolf begin submitting separate

invoices—one for work done for CDD, another for work done for LLC. No one disputes

that the first thirteen applications were paid in full. At trial, an auditor established that

the property manager had miscoded some requests in applications five through eight (or

ten—the auditor's testimony was somewhat unclear). The result of these coding errors

was that LLC paid Ryangolf for work that should have been billed to CDD, in the amount

of $280,819.77.

              Having been paid for these items of work, albeit by the wrong entity,

Ryangolf was not entitled to recover for them again in its lawsuit against CDD. If LLC

paid Ryangolf for services rendered on behalf of CDD, then LLC, not Ryangolf, had a

claim against CDD. LLC’s payment of CDD’s debt to Ryangolf essentially resulted in an

equitable subrogation in which "the party discharging the debt stands in the shoes of the

person whose claims have been discharged and thus succeeds to the right and

                                              -3-
priorities of the original creditor." See Dade Cnty. Sch. Bd. v. Radio Station WQBA, 731
So. 2d 638, 646 (Fla. 1999). Compensating Ryangolf for the same work from both LLC

and CDD resulted in a double payment. We are mindful of Ryangolf’s assertion that

LLC failed to pay far more than this amount on its contract. But the fact that Ryangolf

cannot collect from LLC because it is insolvent could not justify an award of damages

for money it has already been paid. Accordingly, we reverse the judgment to the extent

that it awards Ryangolf compensation from CDD in the amount of $280,819.77.

             We also reverse the portion of the judgment that permits Ryangolf to

execute its judgment against CDD’s property. Section 190.044 provides that all

property owned by a community development district "shall be exempt from levy and

stay by virtue of an execution, and no execution or other judicial process shall issue

against such property." Accordingly, the provision in the judgment stating "let execution

issue" is erroneous and must be stricken.

             Affirmed in part, reversed in part, and remanded for further proceedings in

accordance with this opinion.



ALTENBERND and WALLACE, JJ., Concur.




                                            -4-